DETAILED ACTION
Applicant: WAGNER, Matthias
Assignee: 1087 Systems, Inc. 
Attorney: Quan Nguyen (Reg. No.: 46,957)
Filing: Continuation Application filed 01 May 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 9-28 are currently pending before the Office.

Terminal Disclaimer
The terminal disclaimer filed on 12/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,180,388 and US Pat. 10,677,710 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The two information disclosure statements (IDSs) submitted on 12/08/2021 were filed after the mailing date of the Non-Final Rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97 since the appropriate statements were included with the IDSs.  Accordingly, the information disclosure statements were considered by the examiner.  The references all related to a related, but dissimilar application that has unrelated claim scope.

Response to Arguments
Applicant’s arguments, see Page 6, filed 12/02/2021, with respect to double patenting rejections have been fully considered and are persuasive in that a valid terminal disclaimer has been filed and accepted.  The rejection of the claims in view of double patenting has been withdrawn. 
Allowable Subject Matter
Claims 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 9 and 20, the closest prior art references are: 
Marshall et al. (US 2015/0276588) – which discloses a fluid analyzer which analyzes reference and sample fluids using pressure change differences to control the interrogation region.  However, Marshall et al. fails to disclose a first optical path and a second optical path in parallel flows of a reference liquid and an analyte in liquid, it fails to disclose wherein the parallel flows are at substantially identical conditions, and it fails to disclose guiding the resulting, transmitted light from the first optical path and the second optical path to the at least one optical detector.

    PNG
    media_image1.png
    826
    617
    media_image1.png
    Greyscale

Wagner et al. (US Pub. 2012/0122084) – which claims a fluid analyzer that uses a flow-control device to conduct an analyte fluid and a reference fluid stream through the fluid channel, to position ¶211), and for the interrogation region to be moved across the fluid boundary between analyte and reference fluids (¶233).  However, Wagner et al. fails to claim an analyte in liquid and a reference liquid flowing in parallel with the analyte in liquid wherein the parallel flows are at substantially identical conditions.


    PNG
    media_image2.png
    557
    558
    media_image2.png
    Greyscale

Li et al. (US Pub. 2013/0200277) – which discloses detecting multiple-excitation-induced light in a flow channel using multiple optical paths across the flow channel (Figure 3) for detecting cells (¶41).  However, Li et al. fails to disclose an analyte in liquid and reference liquid in parallel flows, it fails to disclose the first optical path corresponding to the analyte in liquid and the second optical path corresponding to the reference liquid, and it fails to disclose measuring the difference between the transmitted light from the first optical path and the second optical path for computing a characteristic of the analyte. 

    PNG
    media_image3.png
    577
    719
    media_image3.png
    Greyscale

Durack (US Pub. 2011/0008767) – which discloses analyzing an analyte in sheath fluid (¶¶93-94 DNA differences between sperm cells . . . sheath fluid), at least one light source (306), parallel flow channels (408,410,412), and at least one optical detector (326; ¶65).  However, Durack fails to disclose the first optical path corresponding to the analyte in liquid and the second optical path corresponding to the reference liquid and it fails to disclose measuring the difference between the transmitted light from the first optical path and the second optical path for computing a characteristic of the analyte.

    PNG
    media_image4.png
    527
    1348
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a method of (claim 9) or apparatus for (claim 20) analyzing an analyte by providing the analyte to an analyzer that includes an optical source .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884